DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-11 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Agashe et al (US 2015/0323456 A1).
Regarding claim 1, Agashe et al disclose a device for sensing a motion of a deflectable surface, the device comprising: a deflectable element, having a first side being deflectable (Agashe et al; Para [0043]; compliant membrane 202) and comprising a reflective surface at a second side of the deflectable element, opposing the first side (Agashe et al; Fig 2B; reflective surface 272); an optical emitter configured for emitting an optical signal towards the reflective surface (Agashe et al; Fig 2B; emitter 260); an optical receiver configured for receiving a reflected optical signal from the reflective surface and for providing a reception signal based on the reflected optical signal (Agashe et al; Fig 2B; receiver 262); and a control unit in communication with the 

Regarding claim 2, Agashe et al disclose the device for sensing a motion of a deflectable surface according to claim 1, wherein the deflectable element is implemented such that the first side is deflected based on an acoustic signal (Agashe et al; Fig 2B; first side 270 receives sound S), wherein the control unit is configured for determining the information related to the motion so as to relate to the acoustic signal (Agashe et al; Fig 2B; Para [0053]).

Regarding claim 3, Agashe et al disclose the device for sensing a motion of a deflectable surface according to claim 1, wherein the reflected optical signal is reflected and deflected with respect to the optical signal (Agashe et al; Fig 2B; signal 288).

Regarding claim 4, Agashe et al disclose the device for sensing a motion of a deflectable surface according to according to claim 1, further comprising:
a diffracting structure arranged along an optical path between the optical emitter and the reflective surface, and between the reflective surface and the optical receiver such that the optical path passes the diffracting structure towards the reflective surface and towards the optical receiver (Agashe et al; Fig 2B; diffracting structure 280); wherein the optical receiver is arranged next to the optical emitter, opposite the reflective surface (Agashe et al; Fig 2B; receiver 262 next to emitter 260).

Regarding claim 6, Agashe et al disclose the device for sensing a motion of a deflectable surface according to claim 1, wherein the deflectable element is part of a housing of the device (Agashe et al; Fig 2B), wherein the reflective surface is arranged at an inner surface of the housing (Agashe et al; Fig 2B; inner surface 272).

Regarding claim 8, Agashe et al disclose the device according to claim 1, wherein the optical emitter and the optical receiver are part of a package (Agashe et al; Fig 2B; package comprising 260 and 262), the package comprising an optical section, wherein the optical emitter is configured for emitting the optical signal through the optical section (Agashe et al; Fig 2B; diffraction structure 280).

Regarding claim 9, Agashe et al disclose the device for sensing a motion of a deflectable surface according to claim 8, comprising a diffraction grating in the optical section such that an optical path having a first section from the optical emitter to the reflective surface and a second section from the reflective surface to the optical receiver passes the diffraction grating in the first section and in the second section (Agashe et al; Fig 2B; optical path through diffraction structure 280).

Regarding claim 10, Agashe et al disclose the device for sensing a motion of a deflectable surface according to claim 8, wherein the package is arranged on a substrate (Agashe et al; Fig 2B; emitter and detector on substrate 210), and wherein the 

Regarding claim 11, Agashe et al disclose the device for sensing a motion of a deflectable surface according to claim 8, wherein the package is mechanically connected to a side of a housing of the device, the side of the housing comprising the reflective surface, wherein the reflective surface is suspended vibratable with respect to the package (Agashe et al; Fig 2B).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 7, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agashe et al (US 2015/0323456 A1) in view of Pance et al (US 2012/0306823 A1).
Regarding claim 5, Agashe et al disclose the device for sensing a motion of a deflectable surface according to claim 1, but do not expressly disclose wherein the optical receiver comprises a plurality of receiving elements arranged for detecting a two-dimensional pattern of the reflected optical signal. However, Pance et al disclose an optical microphone wherein the optical receiver comprises a plurality of receiving elements arranged for detecting a two-dimensional pattern of the reflected optical signal (Pance et al; Para [0041]-[0044]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the receiving elements taught by dahl et al as receiving element in the device taught by Agashe because both disclosures teach motion sensing of a microphone membrane. The motivation to do so would have been to improve the signal to noise ratio of the microphone device.

Regarding claim 7, Agashe et al disclose the device for sensing a motion of a deflectable surface according to claim 1, but do not expressly disclose wherein the deflectable element is part of a screen of the device, wherein the reflective surface is arranged at an inner surface of the screen. However, Pance et al disclose an optical microphone wherein the deflectable element is part of a screen of the device (Pance et al; Para [0005][0038]), wherein the reflective surface is arranged at an inner surface of the screen (Pance et al; Para [0030]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the receiving elements taught by dahl et al as receiving element in the device taught by Agashe because both disclosures teach motion sensing of a microphone membrane. The 

Regarding claim 12, Agashe et al disclose the device for sensing a motion of a deflectable surface according to claim 1, but do not expressly disclose wherein the reflective surface is part of an optical microphone comprising the optical emitter and the optical receiver, wherein the deflectable element implements an optical sound port of the device. However, Pance et al disclose an optical microphone wherein the reflective surface is part of an optical microphone comprising the optical emitter and the optical receiver (Pance et al; Para [0030]), wherein the deflectable element implements an optical sound port of the device (Pance et al; Para [0030]; screen implemented as optical sound port). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the receiving elements taught by dahl et al as receiving element in the device taught by Agashe because both disclosures teach motion sensing of a microphone membrane. The motivation to do so would have been to improve the signal to noise ratio of the microphone device.

Regarding claim 13, Agashe et al disclose the device for sensing a motion of a deflectable surface according to claim 12, but do not expressly disclose wherein the optical sound port substitutes a hole in a casing of the device. However, Pance et al disclose an optical microphone wherein the optical sound port substitutes a hole in a casing of the device (Pance et al; Para [0030]; screen implemented as optical sound 

Regarding claim 14, Agashe et al disclose the device for sensing a motion of a deflectable surface according to claim 1, being implemented as a mobile communication device (Agashe et al; Para [0078]), but do not expressly disclose wherein the deflectable element form a part of a casing or of a screen of the device and acts as a membrane of a microphone, wherein the control unit is configured to read out the microphone. However, Pance et al disclose an optical microphone wherein the deflectable element form a part of a casing or of a screen of the device and acts as a membrane of a microphone (Pance et al; Para [0030]; screen implemented as optical sound port), wherein the control unit is configured to read out the microphone (Pance et al; Para [0029]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the receiving elements taught by dahl et al as receiving element in the device taught by Agashe because both disclosures teach motion sensing of a microphone membrane. The motivation to do so would have been to improve the signal to noise ratio of the microphone device.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agashe et al (US 2015/0323456 A1) in view of Carr et al (US 2007/0279640 A1).
Regarding claim 15, Agashe et al disclose the device for sensing a motion of a deflectable surface according to claim 1, but do not expressly disclose wherein the optical emitter is a narrow-band emitter. However, Carr et al disclose an optical microphone wherein the optical emitter is a narrow-band emitter (Carr et al; Para [0035]; [0047]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the optical emitter taught by Carr et al as optical in the device taught by Agashe because both disclosures teach motion sensing of a microphone membrane. The motivation to do so would have been to improve the signal to noise ratio of the microphone device.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta Goins can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KUASSI A GANMAVO/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651